Citation Nr: 1748653	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for nicotine dependency acquired in service.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bladder carcinoma.

3.  Whether new and material evidence has been received to reopen a claim for service connection for coronary artery disease, status-post bypass graft, angioplasty and stent; chronic anticoagulation due to atrial fibrillation.

4.  Whether new and material evidence has been received to reopen a claim for service connection for neuropathy of both legs.

5.  Whether new and material evidence has been received to reopen a claim for service connection for left eye loss of vision.  

6.  Entitlement to service connection for senile nuclear sclerosis (cataracts).

7.  Entitlement to service connection for atrial fibrillation.

8.  Entitlement to service connection for obesity.

9.  Entitlement to service connection for cerebrovascular accident.

10.  Entitlement to service connection for diabetes mellitus, type II, or unspecified to include mild nonproliferative diabetic retinopathy.

11.  Entitlement to service connection for porokeratosis.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for low back pain.

14.  Entitlement to service connection for hyperlipidemia.

15.  Entitlement to service connection for sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the benefits sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The rating decision on appeal notes that the evidence included review of VA electronic treatment records from November 18, 1999, to August 27, 2009.  However, a review of the record before the Board reveals that it does not include any VA treatment records dated after October 8, 2008, printed on November 20, 2008.  Further, in July 2012, the Veteran's service organization informed VA that the Veteran was then receiving treatment at the VA Medical Center (VAMC) in San Juan.  In May 2017, the Veteran's daughter informed VA that the Veteran had been hospitalized at the San Juan VAMC at the end of January 2017 for a cerebrovascular accident.

Thus, it appears that there exist outstanding VA treatment records.  VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2017).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include those dated after November 20, 2008.

2.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

